Case 9:18-cv-00177-RC-KFG Document 18 Filed 11/23/20 Page 1 of 1 PageID #: 500


                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

TYRONE MARCELL HOLCOMB,                         §
    Plaintiff,                                  §
                                                §
                                                §
v.                                              §                  CIVIL ACTION NO.
                                                §                  9:18-cv-00177-RC-KFG
                                                §
ANDREW SAUL,                                    §
ACTING COMMISSIONER                             §
OF SOCIAL SECURITY                              §
ADMINISTRATION,                                 §
     Defendant.                                 §


 ORDER ACCEPTING REPORT AND RECOMMENDATION ON ATTORNEYS’ FEES

       The Honorable Keith F. Giblin, United States Magistrate Judge, submitted a report [Doc.

No. 17] recommending that the Court grant the plaintiff’s Motion for Attorney Fees [Doc. No. 15]

under the Equal Access to Justice Act. No party has filed objections to the magistrate judge’s

report. The Court ORDERS that the Report and Recommendation of the United States Magistrate

Judge [Doc. No. 17] is ACCEPTED. The Court further ORDERS that the Motion for Attorney

Fees [Doc. No. 15] is GRANTED. The Commissioner of Social Security is directed to pay

plaintiff Tyrone Marcell Holcomb attorneys’ fees under the Equal Access to Justice Act in the

amount of $6,231.01 and costs in the amount of $400.00 as recommended in Judge Giblin’s report.

It is finally ORDERED that the Commissioner mail this award to the plaintiff in care of his

attorney, Michael J. Hengst, at the attorney’s office address. This award is subject to any

beneficial, contractual and/or assignment-based interests held by counsel.
          So ORDERED and SIGNED, Nov 23, 2020.


                                                            ____________________
                                                            Ron Clark
                                                            Senior Judge
